Exhibit 10.1

 

 

FORM OF PARENT Stockholder VOTING AND LOCK-UP Agreement

 

This Stockholder Voting and Lock-Up Agreement (this “Agreement”) is entered into
as of January 8, 2016, by and between RestorGenex Corporation, a Delaware
corporation (“Parent”), and the undersigned (“Stockholder”).

 

RECITALS

 

A. WHEREAS, Diffusion Pharmaceuticals LLC, a Virginia limited liability company
(the “Company”) and Parent, have entered into that certain Agreement and Plan of
Merger, dated as of December 15, 2015 (the “Merger Agreement”), by and among the
Company, Arco Merger Sub, LLC, a Virginia limited liability company and wholly
owned subsidiary of Parent (the “Merger Sub”), and Parent, pursuant to which it
is contemplated that the Merger Sub will merge with and into the Company (the
“Merger”), and the Company will survive the Merger and become a wholly owned
subsidiary of Parent.

 

B. WHEREAS, Stockholder understands and acknowledges that the Company, the
Merger Sub and Parent are entitled to rely on (i) the truth and accuracy of
Stockholder’s representations contained herein and (ii) Stockholder’s
performance of the obligations set forth herein.

 

NOW, THEREFORE, in consideration of the promises and the covenants and
agreements set forth in the Merger Agreement and in this Agreement, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

 

1.            Restrictions on Shares.

 

(a)          Prior to the Expiration Time (as defined in Section 1(c)),
Stockholder shall not, directly or indirectly:

 

(i)     transfer (except as may be specifically required by court order or by
operation of law), grant an option with respect to, sell, exchange, pledge or
otherwise dispose of (whether by actual disposition or effective economic
disposition due to cash settlement or otherwise), or encumber, any Lock-Up
Shares (as defined in Section 1(c)), enter into any Hedging Transaction (as
defined in Section 1(c)), or make any offer or enter into any agreement or
binding arrangement or commitment providing for any of the foregoing, or
publicly disclose the intention to take any of the foregoing actions;

 

(ii)     except pursuant to the terms of this Agreement, grant any proxies or
powers of attorney with respect to any of the Shares (as defined in Section
3(a)), deposit any of the Shares into a voting trust, or enter into a voting
agreement or similar arrangement or commitment with respect to any of the Shares
or make any public announcement that is in any manner inconsistent with
Section 2; or

 

(iii)     in his, her or its capacity as a Stockholder of Parent, directly or
indirectly, take any action that would make any representation or warranty
contained herein untrue or incorrect or be reasonably expected to have the
effect of impairing the ability of Stockholder to perform his, her or its
obligations under this Agreement or preventing or delaying the consummation of
any of the transactions contemplated hereby or in the Merger Agreement.

 

 
 

--------------------------------------------------------------------------------

 

 

(b)          Notwithstanding the restrictions set forth in clause (a) of this
Section 1:

 

(i)     Stockholder may transfer Lock-Up Shares to any member of Stockholder’s
immediate family, or to a trust for the benefit of Stockholder or any member of
Stockholder’s immediate family for estate planning purposes; provided, that, in
any such case it shall be a condition to the transfer or distribution that the
transferee or distributee execute an agreement, in form and substance
satisfactory to Parent, stating that the transferee or distributee is receiving
and holding the Lock-Up Shares subject to the provisions of this Agreement and
that the transferee or distributee agrees to be bound by the terms and
conditions of this Agreement; and

 

(ii)     nothing contained herein will be deemed to restrict the ability of any
Stockholder to exercise, including any form of cashless exercise that results in
the sale or other transfer of any Lock-Up Shares, any options or warrants to
purchase Parent Common Stock (as defined in Section 1(c)) held by such
Stockholder which are described in the confidential disclosure schedules
delivered by Parent to the Company pursuant to the Merger Agreement.

 

(c)          The following terms shall have the following meanings for purposes
of this Agreement:

 

(i)       “Business Day” means any day other than a day on which banks in the
State of New York are authorized or obligated to be closed.

 

(ii)      “Effective Time” has the meaning ascribed thereto in the Merger
Agreement.

 

(iii)      “Expiration Time” means the earliest of (i) the date that is 6 months
after the Effective Time, subject to extension of such period pursuant to any
applicable regulatory requirement, (ii) the date and time of the valid
termination of the Merger Agreement in accordance with its terms, and (iii) such
other date and time designated by mutual agreement of Parent and the Company
prior to the Effective Time and delivered in a written notice to Stockholder.

 

(iv)      “Hedging Transaction” means any short sale (whether or not against the
box) or any purchase, sale or grant of any right (including, without limitation,
any put or call option) with respect to any security (other than a broad-based
market basket or index) that includes, relates to or derives any significant
part of its value from the Lock-Up Shares or any other agreement that transfers,
in whole or in part, any of the economic consequences of ownership of the Shares
or any Lock-Up Shares.

 

(v)      “Lock-Up Shares” means (i) the shares of Parent Common Stock held or
beneficially owned by the Stockholder as of the date hereof and (ii) any shares
of Parent Common Stock issued to the Stockholder in connection with the Merger,
in each case, together with any additional shares of Parent Common Stock that
may be issued from time to time with respect to such shares of Parent Common
Stock, including without limitation, in connection with any stock split, stock
dividend, recapitalization or reorganization, together with any other shares of
Parent Common Stock acquired by Stockholder prior to the Expiration Time.
Lock-Up Shares shall also include any securities held by or issued to
Stockholder which are convertible into or excercisable or exchangeable for
Parent Common Stock (including without limitation, Parent Common Stock or such
other securities which may be deemed to be beneficially owned by Stockholder in
accordance with the rules and regulations of the Securities and Exchange
Commission and securities which may be issued upon exercise of a stock option or
warrant). For the avoidance of doubt, the Lock-Up Shares includes the Shares.

 

 
 

--------------------------------------------------------------------------------

 

 

(vi)      “Parent Common Stock” means the common stock, $0.001 par value per
share, of Parent.

 

(vii)      “Parent Stockholder Approval Matters” means the approval of any
matters which the Parent Board of Directors recommends prior to the Expiration
Time that the stockholders of Parent approve.

 

(viii)      “Parent Stock Options and Other Rights” means options, restricted
stock units, warrants and other rights to acquire, directly or indirectly,
shares of the common stock of Parent or any of its affiliates set forth on
Schedule A hereto.

 

(ix)       “Person” means an individual, general partnership, limited
partnership, limited liability company, corporation, trust, estate, or any other
entity.

 

2.            Agreement to Vote Shares.

 

(a)          Prior to the Expiration Time, at every meeting of the stockholders
of Parent called, and at every adjournment or postponement thereof, and on every
action or approval by written consent or resolution of the stockholders of
Parent, Stockholder shall vote the Shares in favor of the Parent Stockholder
Approval Matters.

 

(b)          Notwithstanding the foregoing, nothing in this Agreement shall
limit or restrict Stockholder from acting in Stockholder’s capacity as a
director of Parent, it being understood that this Agreement shall apply to
Stockholder solely in Stockholder’s capacity as a stockholder of Parent.

 

3.            Representations, Warranties and Covenants of Stockholder.
Stockholder hereby represents, warrants and covenants to Parent as follows:

 

(a)          Stockholder is the beneficial or record owner of, or exercises
voting power over, that number of shares of Parent Common Stock set forth on
Schedule A hereto (all such shares owned beneficially or of record by
Stockholder, or over which Stockholder exercises voting power, together with the
Parent Stock Options and Other Rights, on the date hereof, collectively, the
“Shares”). The Shares constitute Stockholder’s entire interest in the
outstanding shares of Parent Common Stock and Stockholder is not the beneficial
or record holder of, and does not exercise voting power over, any other
outstanding shares of capital stock of Parent or any other securities
convertible into or excersiable or exchangeable for any shares of capital stock
of Parent. No Person not a signatory to this Agreement has a beneficial interest
in or a right to acquire or vote any of the Shares (other than, if Stockholder
is a partnership or a limited liability company, the rights and interest of
Persons that own partnership interests or units in Stockholder under the
partnership agreement or operating agreement governing Stockholder and
applicable partnership or limited liability company law, or if Stockholder is a
married individual and resides in a state with community property laws, the
community property interest of his or her spouse to the extent applicable under
such community property laws; provided, however, that any such married
Stockholder shall cause his or her spouse to deliver, on the date hereof, a
consent of spouse in substantially the form attached hereto as Exhibit A). At
the Expiration Time, the Shares will be free and clear of any security
interests, liens, claims, pledges, options, rights of first refusal, co-sale
rights, agreements, limitations on Stockholder’s voting rights, charges and
other encumbrances of any nature that would hinder or prevent in any manner the
exercise or fulfillment of the rights and obligations of Stockholder under this
Agreement or of the parties to this Agreement. Stockholder’s principal residence
or place of business is set forth on the signature page hereto.

 

 
 

--------------------------------------------------------------------------------

 

 

(b)       Stockholder has all requisite power, capacity and authority to enter
into this Agreement and to consummate the transactions contemplated hereby. The
execution and delivery of this Agreement by Stockholder and the consummation by
Stockholder of the transactions contemplated hereby have been duly authorized by
all necessary action, if any, on the part of Stockholder (or its board of
directors or similar governing body, as applicable), and no other actions or
proceedings on the part of Stockholder are necessary to authorize the execution
and delivery by Stockholder of this Agreement and the consummation by
Stockholder of the transactions contemplated hereby. This Agreement has been
duly executed and delivered by Stockholder and, assuming due power and authority
of, and due execution and delivery by, the other parties hereto, constitutes a
valid and binding obligation of Stockholder, enforceable against Stockholder in
accordance with its terms, subject to bankruptcy, insolvency, fraudulent
transfer, moratorium, reorganization or similar Laws affecting the rights of
creditors generally and the availability of equitable remedies (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

 

(c)       The execution and delivery of this Agreement does not, and the
performance by Stockholder of his, her or its agreements, covenants, and
obligations hereunder will not, conflict with, result in a breach or violation
of or default under (with or without notice or lapse of time or both), or
require notice to or the consent of any Person under, any provisions of the
organizational documents of Stockholder (if applicable), or any agreement,
commitment, law, rule, regulation, judgment, order or decree to which
Stockholder is a party or by which Stockholder is, or any of its assets are,
bound, except for such conflicts, breaches, violations or defaults that would
not, individually or in the aggregate, prevent or delay consummation of the
transactions contemplated by this Agreement or otherwise prevent or delay
Stockholder from performing his, her or its agreements, covenants or obligations
under this Agreement.

 

(d)       Stockholder hereby agrees that he, she or it shall vote “for” the
Parent Stockholder Approval Matters, Stockholder shall not revoke or rescind the
vote “for” the Parent Stockholder Approval Matters or any resolution contained
therein and further agrees not to adopt any resolutions rescinding or revoking
the Parent Stockholder Approval Matters or any resolution contained therein, at
any time prior to the Expiration Time. Stockholder agrees that he, she or it
will not bring, commence, institute, maintain, prosecute, participate in or
voluntarily aid any action, claim, suit or cause of action, in law or in equity,
in any court or before any governmental entity, that challenges the validity of
or seeks to enjoin the operation of any provision of the Parent Stockholder
Approval Matters or this Agreement.

 

4.            Miscellaneous.

 

(a)       Specific Performance. Any Person having rights under any provision of
this Agreement shall be entitled to enforce such rights specifically, to recover
damages caused by reason of any breach of any provision of this Agreement and to
exercise all other rights existing in their favor. The parties hereto agree and
acknowledge that money damages would not be an adequate remedy for any breach of
the provisions of this Agreement and that any party hereto may in its sole
discretion apply to any court of law or equity of competent jurisdiction for,
and obtain from any such court, specific performance and/or injunctive relief
(without posting any bond or other security) in order to enforce or prevent
violation of the provisions of this Agreement and shall not be required to prove
irreparable injury to such party or that such party does not have an adequate
remedy at law with respect to any breach of this Agreement (each of which
elements the parties admit). The parties hereto further agree and acknowledge
that each and every obligation applicable to it contained in this Agreement
shall be specifically enforceable against it and hereby waives and agrees not to
assert any defenses against an action for specific performance of their
respective obligations hereunder. All rights and remedies existing under this
Agreement are cumulative to, and not exclusive of, any rights or remedies
available under this Agreement or otherwise.

 

 
 

--------------------------------------------------------------------------------

 

 

(b)       Successors and Assigns. Except as provided in Section 1(b), neither
this Agreement nor any of the rights, interests or obligations hereunder shall
be assigned, in whole or in part, by operation of law or otherwise, by any of
the parties hereto without the prior written consent of the other parties.
Subject to the preceding sentence, this Agreement shall be binding upon, inure
to the benefit of, and be enforceable by, the parties hereto and their
respective successors and permitted assigns. Any purported assignment not
permitted under this Section shall be null and void.

 

(c)       Severability. If any term or other provision of this Agreement is
determined by a court of competent jurisdiction to be invalid, illegal or
incapable of being enforced by any rule of law or public policy, all other
terms, provisions and conditions of this Agreement shall nevertheless remain in
full force and effect. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible to the fullest extent permitted by
applicable law in an acceptable manner to the end that the transactions
contemplated hereby are fulfilled to the extent possible.

 

(d)       Counterparts. This Agreement may be executed in counterparts (each of
which shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement) and shall become effective when one or
more counterparts have been signed by each of the parties and delivered to the
other parties.

 

(e)       Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, applicable to contracts
executed in and to be performed entirely within that State.

 

(f)        Notices. Any notice, request, instruction, or other document to be
given hereunder by any party hereto to any other party shall be in writing and
shall be delivered personally, by overnight courier service, by facsimile or
sent by certified, registered or express air mail, postage prepaid (and shall be
deemed given when, delivered if delivered by hand, one Business Day after
deposited with an overnight courier service if delivered by overnight courier,
upon electronic confirmation of receipt if faxed during normal business hours
and otherwise upon the opening of business on the next Business Day, and five
days after mailing if mailed). Such notices, requests, instructions or other
documents shall be sent to Parent at the address set forth below and to any
Stockholder at the address set forth on the signature page hereto, or at such
address or to the attention of such other Person as the recipient party has
specified by prior written notice to the sending party in compliance with this
Section 4(f). Parent’s address is:

 

2020 Avon Court, #4

Charlottesville, Virginia 22902

Facsimile: (434) 220-0722

Attention: David G. Kalergis, Chief Executive Officer

                   Ben Shealy, Chief Financial Officer

 

 
 

--------------------------------------------------------------------------------

 

 

with a copy to (which shall not constitute notice):

 

Dechert LLP

1095 Avenue of the Americas

New York, New York 10036

Facsimile: (212) 698-3599

Attention: David S. Rosenthal, Esq. 

 

If any time period for giving notice or taking action hereunder expires on a day
that is not a Business Day, the time period shall automatically be extended to
the next succeeding Business Day.

 

(g)      Arm’s-Length Agreement. Each of the parties to this Agreement agrees
and acknowledges that this Agreement has been negotiated in good faith, at arm’s
length, and not by any means prohibited by law.

 

(h)      Sophisticated Parties; Advice of Counsel. Each of the parties to this
Agreement specifically acknowledges that he, she or it (i)  is a knowledgeable,
informed, sophisticated Person capable of understanding and evaluating the
provisions set forth in this Agreement, (ii)  has been fully advised and
represented by legal counsel of his, her or its own independent selection and
has relied wholly upon his, her or its independent judgment and the advice of
such counsel in negotiating and entering into this Agreement, (iii) has
carefully read and fully understands all of the terms of this Agreement, and
(iv) is under no disability or impairment that affects its, his or her decision
to sign this Agreement and he, she or it knowingly and voluntarily intends to be
legally bound by this Agreement.

 

(i)      Entire Agreement. This Agreement, together with the exhibits attached
hereto, and any certificates, documents, instruments and writings that are
delivered pursuant hereto, constitutes the entire agreement and understanding of
the parties in respect of the subject matter hereof and supersedes all prior
understandings, agreements or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof.

 

(j)      Attorneys’ Fees. In the event of litigation or other proceedings in
connection with or related to this Agreement, the prevailing party in such
litigation or proceeding shall be entitled to reimbursement from the opposing
party of all reasonable expenses, including, without limitation, reasonable
attorneys’ fees and expenses of investigation in connection with such litigation
or proceeding.

 

(k)      Third-Party Beneficiaries or Other Right. Nothing herein shall grant to
or create in any Person not a party hereto, or any such Person’s dependents,
heirs, successors or assigns any right to any benefits hereunder or any remedies
hereunder, and no such party shall be entitled to sue any party to this
Agreement with respect thereto; provided, that the parties hereby acknowledge
that the Company is an explicit third-party beneficiary of this Agreement.

 

(l)      Termination. This Agreement shall terminate and shall have no further
force or effect from and after the Expiration Time, provided, that no such
termination shall relieve any party from liability for any breach of this
Agreement prior to such termination.

 

(m)      Additional Documents, Etc. Stockholder shall execute and deliver any
additional documents necessary or desirable, in the reasonable opinion of
Parent, to carry out the purpose and intent of this Agreement. Without limiting
the generality of the foregoing or any other obligation of Stockholder
hereunder, Stockholder hereby authorizes Parent to deliver a copy of this
Agreement to the Company.

 

 
 

--------------------------------------------------------------------------------

 

 

(n)      WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
(WHETHER BASED ON CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE ACTIONS OF ANY PARTY HERETO IN NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF.

 

 

 

[Signature Page Follows]

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

 

 

RESTORGENEX CORPORATION:

    STOCKHOLDER:

   

By:

                 

(Print Name of Stockholder)

       

Name:

                 

(Signature)

       

Title:

                 

(Print name and title if signing on

behalf of an entity)

 

 
 

--------------------------------------------------------------------------------

 

 

SCHEDULE A

STOCKHOLDER AND STOCK OWNERSHIP

 

 

 

Shares and Parent Options and Other Rights beneficially owned by Stockholder on
the date hereof:

 

                                  shares of Parent Common Stock

 

                                  shares of Parent Common Stock subject to
Parent Stock Options

 

                                 

shares of Parent Common Stock subject to Parent Warrants

 

 

 

Diffusion securities beneficially owned by Stockholder on the date hereof:

 

                                  units of Diffusion convertible into Parent
Common Stock pursuant to the Merger Agreement

 

                                 

units of Diffusion issuable upon the exercise of Diffusion options convertible
into Parent Common Stock pursuant to the Merger Agreement

 

                                 

units of Diffusion convertible upon the conversion of Diffusion convertible
notes convertible into Parent Common Stock pursuant to the Merger Agreement

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

SPOUSAL CONSENT

 

I                         , spouse of                             , have read,
fully understood, and approve the Stockholder Voting and Lock-Up Agreement
attached hereto (the “Agreement”), and the Merger Agreement referred to therein.
I understand that pursuant to the Agreement and the Merger Agreement, my spouse
has agreed to vote his or her shares of RestorGenex Corporation, a Delaware
corporation (“Parent”) common stock in favor of the Parent Stockholder Approval
Matters (as defined therein). In consideration of the terms and conditions as
set forth in the Agreement and the Merger Agreement, I hereby appoint my spouse
as my attorney in fact with respect to the exercise of any rights and
obligations under the Agreement, and agree to be bound by the provisions of the
Agreement and the Merger Agreement insofar as I may have any rights or
obligations in the Agreement or the Merger Agreement under the community
property laws or similar laws relating to marital or community property in
effect in the state of our residence as of the date of the Agreement.

 

To the extent that I shall succeed to any or all of the interest of my spouse’s
direct or indirect interest in Parent (or the consideration received by my
spouse pursuant to the Merger Agreement), whether by voluntary transfer or
transfer by operation of law, property settlement agreement or pursuant to a
dissolution of marriage proceeding, or by decree or order of court, or in any
other manner, such interest shall be subject to all terms of the Agreement and
the Merger Agreement.

 

This Spousal Consent shall be binding on the undersigned and on the
undersigned’s assigns, representatives, heirs and legatees.

 

The undersigned acknowledges that he or she has been advised by his or her own
legal counsel, or has had the opportunity to engage his or her own legal
counsel, with respect to this Spousal Consent and understands and agrees that
(i) he or she has carefully read and fully understands all of the terms of this
Spousal Consent, the Agreement, and the Merger Agreement; and (ii) he or she is
under no disability or impairment that affects his or her decision to sign this
Spousal Consent and knowingly and voluntarily intends to be legally bound by
this Spousal Consent.

 

 

 

Date:                                                           
                                     

 

Signature of Spouse:                                                   
                 

 

Printed Name of
Spouse:                                                            

 